Order entered April 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01300-CR

                         CHARLES EDWARD SIELOFF, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F10-35795

                                            ORDER
       Before the Court is appellant’s “motion to transfer court reporter’s record from” in which

he requests the Court to “transfer the Reporter’s Record that was filed in Seiloff v. State, No. 05-

12-abate this appeal pending the preparation of a reporter’s record of a hearing held in the case.”

Appellant’s motion is DENIED as moot. The record in cause number 05-12-01096-CR has

previously been transferred into the above-numbered appeal.


                                                       /s/   DAVID L. BRIDGES
                                                             PRESIDING JUSTICE